              Case 20-10883-whd                   Doc 1     Filed 06/01/20 Entered 06/01/20 17:15:49                               Desc Main
                                                            Document     Page 1 of 13
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Fourth Quarter Properties XXXVIII, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  45 Ansley Drive
                                  Newnan, GA 30263
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Coweta                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  45, 47 & 49 Ansley Drive Newnan, GA 30263
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 20-10883-whd                     Doc 1       Filed 06/01/20 Entered 06/01/20 17:15:49                             Desc Main
Debtor
                                                                 Document     Page 2 of Case
                                                                                         13 number (if known)
          Fourth Quarter Properties XXXVIII, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   NDGA                         When       3/05/13            Case number      13-10585
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 20-10883-whd                   Doc 1        Filed 06/01/20 Entered 06/01/20 17:15:49                                 Desc Main
Debtor
                                                              Document     Page 3 of Case
                                                                                      13 number (if known)
         Fourth Quarter Properties XXXVIII, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-10883-whd                 Doc 1        Filed 06/01/20 Entered 06/01/20 17:15:49                                Desc Main
Debtor
                                                             Document     Page 4 of Case
                                                                                     13 number (if known)
          Fourth Quarter Properties XXXVIII, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 1, 2020
                                                  MM / DD / YYYY


                             X   /s/ Stanley E. Thomas                                                   Stanley E. Thomas
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ David L. Bury, Jr.                                                   Date June 1, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 David L. Bury, Jr. 133066
                                 Printed name

                                 Stone & Baxter, LLP
                                 Firm name

                                 577 Mulberry Street, Suite 800
                                 Macon, GA 31201
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     478-750-9898                  Email address      dbury@stoneandbaxter.com

                                 133066 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-10883-whd                         Doc 1       Filed 06/01/20 Entered 06/01/20 17:15:49                                         Desc Main
                                                                       Document     Page 5 of 13

 Fill in this information to identify the case:
 Debtor name Fourth Quarter Properties XXXVIII, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Aaron's Home Tech                                               Trade Debt                                                                                                   $623.10
 P.O. Box 278
 Fayetteville, GA
 30214
 Benjamin Carl Owen                                              Deed to Secure                                  $2,820,000.00                         $0.00               Unknown
 1735 Cashtown                                                   Debt and Related
 Road                                                            Loan Documents
 Bremen, GA 30110
 Coweta County                                                   Trade debt                                                                                                     $56.00
 Water & Sewerage
 Authority
 545 Corinth Rd.
 Newnan, GA 30263
 Fourth Quarter                                                  Insider Loans                                                                                          $951,827.00
 Properties 100, LLC
 45 Ansley Drive
 Newnan, GA 30263
 Georgia Power                                                   Trade Debt                                                                                                       $0.00
 96 Annex
 Atlanta, GA
 30396-0001
 Georgia Secretary of                                            Trade Debt                                                                                                     $50.00
 State
 P.O. Box 23038
 Columbus, GA
 31902-3038
 Hudland Holdings,                                               Deed to Secure                                $21,750,000.00                          $0.00               Unknown
 LLC                                                             Debt and Related
 270 N. Jeff Davis.                                              Loan Documents
 Dr.
 Fayetteville, GA
 30214
 John D. Phillips                                                Loan Payable                                                                                         $4,828,160.00
 4230 Glen Devon Dr.
 Atlanta, GA 30327




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-10883-whd                         Doc 1      Filed 06/01/20 Entered 06/01/20 17:15:49                                          Desc Main
                                                                      Document     Page 6 of 13

 Debtor    Fourth Quarter Properties XXXVIII, LLC                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Newnan-Coweta                                                   Trade debt                                                                                                 $2,026.53
 County Airport
 Authority
 22 East Broad Street
 Newnan, GA 30263
 Setco Grading, LLC                                              Trade debt                                                                                                 $9,600.00
 50 Ansley Drive
 Newnan, GA 30263
 True Natural Gas                                                Trade debt                                                                                                       $0.00
 P.O. Box 530812
 Atlanta, GA
 30353-0812
 Waste Management                                                Trade Debt                                                                                                   $244.34
 P.O. 4648
 Carol Stream, IL
 60197




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-10883-whd                         Doc 1          Filed 06/01/20 Entered 06/01/20 17:15:49                               Desc Main
                                                                     Document     Page 7 of 13
                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
 In re      Fourth Quarter Properties XXXVIII, LLC                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 J. Bruce Williams, Jr.                                                               5%                                         Member
 45 Ansley Drive
 Newnan, GA 30263

 Little Suwanee Holdings, LLC                                                         95%                                        Member
 45 Ansley Drive
 Newnan, GA 30263


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 1, 2020                                                           Signature /s/ Stanley E. Thomas
                                                                                            Stanley E. Thomas

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Case 20-10883-whd   Doc 1   Filed 06/01/20 Entered 06/01/20 17:15:49   Desc Main
                            Document     Page 8 of 13
            Case 20-10883-whd                         Doc 1          Filed 06/01/20 Entered 06/01/20 17:15:49       Desc Main
                                                                     Document     Page 9 of 13




                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
 In re      Fourth Quarter Properties XXXVIII, LLC                                                  Case No.
                                                                                   Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       June 1, 2020                                               /s/ Stanley E. Thomas
                                                                        Stanley E. Thomas/Manager
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-10883-whd   Doc 1    Filed 06/01/20 Entered 06/01/20 17:15:49   Desc Main
                                Document      Page 10 of 13

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Aaron's Home Tech
                        P.O. Box 278
                        Fayetteville, GA 30214



                        Benjamin Carl Owen
                        1735 Cashtown Road
                        Bremen, GA 30110



                        CCO Airport Services
                        Coweta County Airport
                        115 Airport Road, Box 2
                        Newnan, GA 30263



                        Cornerstone Commercial Mortgages, LLC
                        530-A West Thomas Street
                        Milledgeville, GA 31061



                        Coweta County Water & Sewerage Authority
                        545 Corinth Rd.
                        Newnan, GA 30263



                        Fourth Quarter Properties 100, LLC
                        45 Ansley Drive
                        Newnan, GA 30263



                        Georgia Power
                        96 Annex
                        Atlanta, GA 30396-0001



                        Georgia Secretary of State
                        P.O. Box 23038
                        Columbus, GA 31902-3038



                        Hudland Holdings, LLC
                        270 N. Jeff Davis. Dr.
                        Fayetteville, GA 30214
Case 20-10883-whd   Doc 1    Filed 06/01/20 Entered 06/01/20 17:15:49   Desc Main
                            Document      Page 11 of 13


                    J. Bruce Williams, Jr.
                    45 Ansley Drive
                    Newnan, GA 30263



                    John D. Phillips
                    4230 Glen Devon Dr.
                    Atlanta, GA 30327



                    Little Suwanee Holdings, LLC
                    45 Ansley Drive
                    Newnan, GA 30263



                    Newnan Coweta Airport Authority
                    22 E. Bear Street
                    Newnan, GA 30263



                    Newnan-Coweta County Airport Authority
                    22 East Broad Street
                    Newnan, GA 30263



                    Setco Grading, LLC
                    50 Ansley Drive
                    Newnan, GA 30263



                    Stanley E. Thomas
                    45 Ansley Drive
                    Newnan, GA 30263



                    True Natural Gas
                    P.O. Box 530812
                    Atlanta, GA 30353-0812



                    Twinstar Partners, LLC
                    7747 E. Earll Drive
                    Scottsdale, AZ 85251
Case 20-10883-whd   Doc 1    Filed 06/01/20 Entered 06/01/20 17:15:49   Desc Main
                            Document      Page 12 of 13


                    Waste Management
                    P.O. 4648
                    Carol Stream, IL 60197
            Case 20-10883-whd                         Doc 1           Filed 06/01/20 Entered 06/01/20 17:15:49              Desc Main
                                                                     Document      Page 13 of 13



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Fourth Quarter Properties XXXVIII, LLC                                                        Case No.
                                                                                    Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Fourth Quarter Properties XXXVIII, LLC in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:
 Little Suwanee Holdings, LLC
 45 Ansley Drive
 Newnan, GA 30263




    None [Check if applicable]




 June 1, 2020                                                          /s/ David L. Bury, Jr.
 Date                                                                  David L. Bury, Jr. 133066
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Fourth Quarter Properties XXXVIII, LLC
                                                                       Stone & Baxter, LLP
                                                                       577 Mulberry Street, Suite 800
                                                                       Macon, GA 31201
                                                                       478-750-9898 Fax:478-750-9899
                                                                       dbury@stoneandbaxter.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
